Citation Nr: 0426771	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
April 1955 and from April 1957 to April 1974.  

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for peripheral 
neuropathy.  He has asserted two distinct theories of 
entitlement.  The veteran contends that he was exposed to 
Agent Orange while serving in the Republic of Vietnam.  He 
asserts his current peripheral neuropathy was caused by that 
exposure.  In the alternative he contends that he first had 
symptoms of loss of sensation in his feet in service which he 
contends was the onset of his current peripheral neuropathy.  

Although presumptive service connection has been provided for 
acute and subacute peripheral neuropathy due to exposure to 
herbicides in service, the regulations are clear that means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) and 
Note 2 (2003).  

In addition, as required VA gave notice in November 1999 that 
the National Academy of Science had concluded that the 
credible evidence was against an association between chronic 
nervous system disorders and herbicide exposure.  For that 
reason VA listed chronic peripheral neuropathy as one of the 
disorders for which presumptive service connection was not 
warranted.  64 Fed. Reg. 59232-59243 (1999).  

VA is required to inform the veteran of the evidence 
necessary to support his claim.  38 C.F.R. § 3.159(b)(2003).  
As presumptive service connection is not applicable to 
chronic peripheral neuropathy, competent medical evidence of 
a link between exposure to Agent Orange in service and the 
current chronic peripheral neuropathy is required or in the 
alternative a medical opinion relating the onset of the 
veteran's peripheral neuropathy to service.  

The veteran in his October 2001 notice of disagreement 
indicated he had constantly complained about his foot 
problems at VA beginning in 1974.  The veteran provided the 
following medical history, in 1995 Dr. J suggested he had 
neuropathy.  He then saw a Dr. K who told the veteran he was 
not qualified to deal with a nerve problem.  In 1997 he saw 
Dr. D who suggested he see a neurologist.  He then was 
examined by Dr. B who determined he had peripheral 
neuropathy.  Although the veteran submitted a release in June 
1999 allowing the RO to request the records from Dr. B, there 
is no indication the RO ever attempted to obtain those 
records.  The claims folder does not include any records from 
any of these medical care providers.  The claims folder does 
not include any VA records for the period between 1974 and 
1986.  The veteran's claim must be remanded for the RO to 
offer the veteran assistance in obtaining these medical 
records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for peripheral 
neuropathy since his separation from the 
service, then obtain copies of records of 
all such treatment which have not been 
previously secured.  This should include 
requesting records from all the 
physicians listed by the veteran in his 
October 2001 notice of disagreement and 
requesting the veteran's VA records of 
treatment for the period from 1974 to 
1986.  

2.  The RO should arrange for the veteran 
to be afforded a VA neurology examination 
to determine the nature and etiology of 
his polyneuropathy.  The claims folder 
should be made available to the examiner 
for his review.  The examiner is asked to 
answer the following question.  Is it at 
least as likely as not (50 percent 
chance) that his current polyneuropathy 
is related to service?  
3.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



